* Corpus Juris-Cyc. References: Corporations, 14a C.J., p. 1135, n. 97.
The attorney-general filed a quo warranto in the circuit court of Forrest county to forfeit the charter of said Grand Lodge of appellant. A copy of the charter was filed as an exhibit to the bill and as a part thereof, which shows that the domicile of the corporation is Jackson, Hinds county, Miss.
It was alleged in the declaration that in 1868 the Grand Lodge of Ancient Free and Accepted Colored Masons established three subordinate lodges in the state of Mississippi, one being the Stringer Lodge at Vicksburg, one the Lynch Lodge at Jackson, and one the Revels Lodge at *Page 632 
Natchez, Miss., and that shortly thereafter, these, with other lodges established by warrant of the same authority, were organized into a Grand Lodge for the state of Mississippi of colored Masons, which has been operating and establishing other lodges from that time until the present, and that said lodges were legally authorized and empowered to work by virtue of the laws and customs established and recognized by the colored Masons of the state of Mississippi as well as the state of Ohio. It is further alleged that about three years ago, prior to the granting of the charter here in question, a negro by the name of T.J. Cuney, claiming to be the most worshipful master of said Cuney Grand Lodge, defendant herein, and who was exercising the powers and authority and performing the duties of said office, appeared in Mississippi and sought to be recognized and received upon fraternal relations by the then regularly constituted colored Masonic lodges of Mississippi, but his application and recognition were denied, because of the spurious and clandestine source from which he claimed to have received his Masonic degrees, and, when he presented his Masonic credentials, claiming to have been commissioned or deputized by a Masonic source from the state of Illinois, it was discovered that the pretended commission or paper held by him purported to have been signed by one John G. Jones of Illinois, who was known to have been dead for three years prior to the date of affixing the alleged signature thereto; that thereafter said Cuney set about, illegally and unlawfully and without proper Masonic authority, to organize and establish one of the said pretended lodges in the city of Jackson and also in the city of Hattiesburg, and in other places in Mississippi, having illegally and unlawfully established something like fifty of said clandestine lodges of colored Masons in Mississippi; that during the month of October, 1924, said Cuney, with Cooper and Johnson, all of Jackson, Miss., unlawfully applied for and obtained a charter from the state of Mississippi, approved by H. *Page 633 
L. Whitfield, Governor, a copy of which is attached as Exhibit A to the declaration. It is then charged that the law did not authorize the creation of the kind granted to Cuney and his associates; that defendant acted through the said Cuney, and was abusing whatever privileges were granted him, and was using said privileges for the purpose of cheating and defrauding many of the colored citizens of the state of Mississippi by claiming power and authority under said charter that was never made known in his application, and was never granted him by said charter, to-wit, that he claims to be Deputy Sovereign and Grand Commander of the United Supreme Council of the Southern Jurisdiction of the United States of America, Grand Orient of Washington, D.C., organized in April, 1869 (which said lodge or authority became defunct in 1877), and that no such title is in existence as claimed by him. There are various other representations of the character set forth herein, and the declaration prays for a writ of quowarranto and a forfeit of said charter.
This declaration was demurred to by defendant on the ground that jurisdiction was vested in the circuit court of Hinds county, where the domicile of the corporation was, which demurrer was overruled and the case proceeded to trial before a jury, and verdict was rendered for plaintiff followed by judgment of forfeiture.
Much of the proceedings on trial is assigned for error, but, as it is our opinion that the demurrer should have been sustained and the suit dismissed, it will not be necessary to notice the other assignments.
The statute involved is section 3013, Hemingway's Code (section 4018, Code of 1906), reading as follows:
"The proceedings in such cases shall be by information, in the name of the state, by the attorney general or a district attorney, on his own motion or on relation of another, and, in a case to try the right to an office, on the relation of the claimant thereof. The information shall be filed in the circuit court of the county of the residence *Page 634 
of the defendant; . . . or, in the case of a corporation or pretended corporation, where its principal office or place of business may be or where it may transact any business and has an agent; or, in case of an alien or corporation acquiring or holding land contrary to law, where any of the land is situated."
The language in this section, "in case of a corporation or pretended corporation, where its principal office or place of business may be or where it may transact any business and has an agent," contemplates that suit must be brought at the domicile of the corporation if it has a domicile in the state, or at same place in the state where it has an agent or fixed place of business; and it does not authorize or permit any forfeiture proceeding against the defendant herein merely and solely because it was holding a lodge meeting, to-wit, its sessions of Grand Lodge, at Hattiesburg, in Forrest county, being there only temporarily for the purpose of holding said meeting.
We think, therefore, that the court below erred in entertaining jurisdiction, and the judgment is reversed and the suit dismissed.
Reversed, and suit dismissed.